DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machold et al. (U.S. Patent Publication No. 2008/0091264 A1).
Regarding claim 1, Machold et al. discloses an apparatus comprising: a first catheter (60) extending from (Fig. 40) a proximal end (proximal end of 60) to a distal end (distal end of 60), the distal end (distal end of 60) having a magnet (62); a second catheter (40) extending from a proximal end (proximal end of 40) to a distal end (distal end of 40), the distal end (distal end of 40) having a magnet (42), the second catheter (40) being configured and arranged (Fig. 40, Paragraph 0176) with the first catheter (60) to align (Fig. 40) and connect (Fig. 40, Paragraph 0176) the distal ends (the distal ends of 60 and 40) of the respective catheters (60 and 40) via magnetic coupling (Fig. 40, Paragraph 0176) of the magnets (62 and 42) to one another (Fig. 40, Paragraph 0176); and a shaft structure (74) configured and arranged (Fig. 40, Paragraph 0176) with the first catheter (60) and the second catheter (40) to, with the first catheter (60) aligned to (Fig. 40, Paragraph 0176) and connected to (Fig. 40, Paragraph 0176)  the second catheter (40) via the magnetic coupling (Fig. 40, Paragraph 0176), extend within (Fig. 39, Paragraph 0175) the first catheter (60) and into the second catheter (40), through the connected distal ends (distal ends of 60 and 40) of the respective catheters (60 and 40). (Figs. 38-40, Paragraphs 0173-0178). 
. 
Allowable Subject Matter
Claims 2-5, 6-10, 12-15, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
there is no prior art alone or in combination that teaches a catheter apparatus and method that includes the combination of recited limitations in claim 21. The art alone or in combination did not teach wherein deploying a second catheter in the vascular tissue, extending from a proximal end to a distal end, the distal end having a magnet axially aligned with the second catheter and having a magnetic pole that is arranged opposite the pole of the magnet of the first catheter; aligning and connecting the distal ends of the respective catheters via magnetic coupling of the magnets to one another, therein forming a continuous channel through the respective catheters in a loop around the structure of the filter; with the first catheter aligned to and connected to the second catheter via the magnetic coupling and extending in the loop, extending a wire within the first catheter and into the second catheter, through the connected distal ends of the respective catheters, the wire forming a loop around the structure of the filter; retracting the first and second catheters along the wire, exposing the wire in the vascular tissue; and removing the filter by pulling on the wire, using the looped portion thereof to grasp and dislodge the filter from the vascular tissue. The closest prior art of record fails to disclose the limitations above and would not be obvious to modify because the catheters are not retracted. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771